Case: 17-50954      Document: 00514561909         Page: 1    Date Filed: 07/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                    No. 17-50954
                                                                         FILED
                                                                     July 19, 2018
                                  Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM CHRISTOPHER HOGAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-55-1


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       William Christopher Hogan pleaded guilty to conspiracy to possess with
intent to distribute five grams or more of actual methamphetamine, in
violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B). The district court sentenced
Hogan to 77 months of imprisonment, followed by five years of supervised
release. Hogan appeals only his sentence and argues that he should not have
received a criminal history point for his prior Texas shoplifting conviction


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-50954   Document: 00514561909   Page: 2   Date Filed: 07/19/2018


                                 No. 17-50954

because it is similar to the listed excludable offense of “insufficient funds
check” under U.S.S.G. § 4A1.2(c)(1). We review the district court’s application
of the Sentencing Guidelines de novo. United States v. Lamm, 392 F.3d 130,
131 (5th Cir. 2004).
        As Hogan acknowledges, we held in Lamm that the Texas offense of
shoplifting is not similar to the listed excludable offense of insufficient funds
check. 392 F.3d at 134. We explained that shoplifting posed a risk of physical
confrontation, especially “if the offender is apprehended during the attempted
theft.” Id. The offense of insufficient funds check posed a much lower risk of
a physical confrontation ‘“because the perpetrator is not present when the
victim realizes that he has been victimized.’” Id. at 133-34 (quoting United
States v. Spaulding, 339 F.3d 20, 22 (1st Cir. 2003)). The potential for physical
confrontation, we reasoned, made the offenses “meaningfully different.” Id. at
134.
        Hogan makes no argument as to why his shoplifting offense is
distinguishable from that considered in Lamm, nor does he explain why we
should revisit our decision in Lamm. It is well-established that one panel of
this court may not overrule or ignore the decision of a previous panel. United
States v. Ruiz, 180 F.3d 675, 676 (5th Cir. 1999).
        The judgment of the district court is AFFIRMED.




                                       2